2012NOV 13 PN 58
                                                                         M. KARINNE HCCULLOU,.:, ;
                                                                          CLERK OF THE COURI’

                                COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER


Appellate case name:      Andres Gilberto Flores v. The State of Texas

Appellate case number:    01-09-01125-CR

Trial court case number: 09-DCR-051481

Trial court:              268th District Court of Fort Bend County

        This case was abated and remanded .to the trial court on July 5, 2012. In the order of
abatement, we ordered the trial court to appoxnt counsel to represent appellant in this appeal. On
October 4, 2012, the district clerk filed a supplemental clerk’s record, containing an order of the
trial court appointing Stephen Dogger to represent appellant.

        Accordingly,                      case on the Court’s active docket.



Judge’s signature:
                                            [] Acting for the Court

Date: